ITEMID: 001-70522
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF CIBULKOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1957 and lives in Bratislava.
5. On 29 March 1993 the applicant brought an action against the Bratislava II Housing Cooperative (Stavebné bytové družstvo), of which she had formerly been a member, in the Bratislava II District Court (at that time Obvodný súd, at present Okresný súd). She challenged a decision of the defendant of 26 October 1992 concerning her entitlement to a new flat and the procedure applied by the defendant in dealing with her appeal against it.
6. On 16 December 1993 the District Court held a hearing at which the applicant provided further particulars of her action in that she was seeking a ruling declaring that she had the right to the new flat.
7. On 13 January 1994 the District Court ruled that the applicant had a right to the new flat in question. The defendant challenged the judgment by an appeal (odvolanie).
8. On 13 October 1994 the Bratislava Regional Court (at that time Mestský súd, at present Krajský súd) held a hearing of the appeal and invited the defendant to submit further evidence which the defendant did on 27 October 1994.
9. On 26 January 1995, following another hearing of the appeal held on the same day, the Regional Court overturned the judgment of 13 January 1994 and dismissed the action.
10. On 20 April 1995 the applicant challenged the judgment of 24 January 1995 by an appeal on points of law (dovolanie).
11. On 21 November 1995 the applicant’s lawyer informed the District Court that he was no longer representing her. As legal representation in appeals on points of law was mandatory, the District Court invited the applicant to identify her new representative on 14 December 1995 and, in the absence of a reply, again on 26 March 1996. The applicant finally replied on 25 April 1996. The appeal on points of law was then submitted to the Supreme Court (Najvyšší súd) for a determination.
12. On 4 October 1996 the Supreme Court returned the casefile to the District Court without a decision, on the ground that the power of attorney for the applicant’s legal representation did not state expressly that it applied to proceedings on appeals on points of law as was required under the applicable procedural rules.
13. On 11 December 1996 and repeatedly on 21 April 1997 the District Court requested that the applicant’s lawyer correct the power of attorney, which he did on 15 July 1997.
14. On 28 October 1997 the Supreme Court quashed the judgments of 13 January 1994 and 26 January 1995, finding that the lower courts had determined the action in a manner in which it had never actually been formulated. As the action fell to be determined at first instance by the Regional Court, it was remitted to it.
15. Between 28 March and 17 October 2000 the Regional Court held 6 hearings.
16. On 23 October 2000, following another hearing held on the same day, the Regional Court dismissed the action. The applicant challenged the judgment by an appeal.
17. On 19 December 2001, following a hearing of the appeal held on the same day, the Supreme Court upheld the judgment of 23 October 2000.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
